Citation Nr: 1451718	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-00 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for schizophrenia.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel









INTRODUCTION

The Veteran had active duty service from November 1993 to December 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego.

The Board notes that the Veteran was represented by a private agent, however, that agent submitted a written withdrawal of representation in January 2014.  The Board recognizes this withdrawal.  As there are no additional 21-22 forms of record, the Board finds that the Veteran is currently unrepresented.

During his substantive appeal, the Veteran requested a Travel Board hearing.  However, in August 2014, the Veteran cancelled this hearing request, in writing.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e) (2014).

The Board notes in October 2011 and August 2013 rating decisions, that a total disability rating based on individual unemployability (TDIU) based upon the Veteran's service-connected schizophrenia was granted effective the day after service discharge; therefore, this issue is not presently before the Board.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file contains VA medical records dated October 2011 to April 2012 and October 2012 to April 2014. The Virtual VA file also contains documents related to decisions regarding the Veteran's competency and his appointed fiduciary.  The remaining documents in the Virtual VA file are not pertinent to the present appeal.
  
The issue of entitlement to service connection for a back disorder secondary to service-connected schizophrenia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran's claims file clearly indicates that the Veteran suffered a back injury attempting to escape a hospitalization during an admission for his service-connected psychiatric disorder and that he may still experience back disorders as a result of this injury.  However, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  Prior to October 27, 2011, the Veteran's schizophrenia is manifest by total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2.  On and after October 27, 2011, the Veteran's schizophrenia is manifest by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene;  difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships, but no more.


CONCLUSIONS OF LAW

1.  Prior to October 27, 2011, the criteria for an increased disability rating of 100 percent for schizophrenia are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.126, 4.130, Diagnostic Code 9203 (2014). 

2.  On and after October 27, 2011, the criteria for an increased disability rating of 70 percent, but no greater, for schizophrenia are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.126, 4.130, Diagnostic Code 9203 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  

In addition, the Veteran was afforded VA examinations in February 2008, November 2010, September 2011, and February 2014 in connection with his schizophrenia claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on a thorough examination that fully address the rating criteria that are relevant to rating the disability in this case.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

I.  Prior to October 27, 2011

The Veteran was granted service connection for schizophrenia, with an evaluation of 70 percent from December 2004, in a January 2011 rating decision.  The Veteran appealed this evaluation, contending that the symptoms of his schizophrenia were more severe than his current 70 percent evaluation reflected.  Upon review of the claims file, the Board finds that the evidence of record demonstrates more severe symptoms of schizophrenia prior to October 27, 2011, and a period of stabilization thereafter.  Therefore, the Board has created staged ratings based upon this evidence of record.

A 70 percent rating for schizophrenia is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating for schizophrenia is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board finds that a 100 percent rating prior to October 27, 2011, is warranted in this case.  

A VA examination was conducted in February 2008.  That examiner described the Veteran's symptoms as extremely severe.  The examiner noted there were at least 2-3 psychiatric hospitalizations for uncontrollable behavior subsequent to paranoid ideation, and that the Veteran had not been employed since discharge.  The examiner noted the Veteran became totally asocial and requires psychiatric hospitalization once he becomes paranoid and violent.  It was noted that social functioning with medications is acceptable.  He socialized with one good male friend that he has known since grade school.  The examiner concluded that the effects of the disability on occupational and social functioning were extremely severe.  He noted that on the day of the examination these symptoms appeared to be in a state of remission, however, he then opined that the Veteran would require psychiatric medication for the foreseeable future.  The Veteran's GAF score was 40 at that time, which indicates some impairment in reality testing or communication, such as speech being illogical, obscure, or irrelevant at times, or major impairment in several areas such as work, family relations, judgment, thinking, or mood, such as a depressed person avoiding friends, neglecting family, and unable to work.

May 2009 VA records indicate the Veteran's medication dosage was reduced.  This led to an exacerbation of his symptoms.  In a December 2009 VA record, it was noted he was placed on a 72 hour hold due to behaviors indicating a concern that he would hurt himself or his mother.  The Veteran's GAF score was 35, which indicates some impairment in reality testing or communication, such as speech being illogical, obscure, or irrelevant at times, or major impairment in several areas such as work, family relations, judgment, thinking, or mood, such as a depressed person avoiding friends, neglecting family, and unable to work.  He was placed on increased medications, albeit a different medication than he had been on.  

In a January 2010 VA record, there was a family conflict over the handling of the Veteran's money.  Upon speaking with the family member, the medical practitioner concluded that the Veteran was able to present to VA better than he may actually be regarding the severity of his symptoms, particularly regarding paranoia.  That same month, it was noted that the Veteran was back to baseline after returning to his prior medication dosage.  The GAF score was 59, which reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  GAF scores in April and May 2010 were 50, which indicates serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  GAF scores in August 2010 and January 2011 were 59, which demonstrate moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran underwent another VA examination in November 2010.  The examiner noted anxiety, impairment of concentration, panic attacks, suspiciousness, paranoia, hallucinations, inappropriate thought processes, and memory impairment.  That examiner noted that the Veteran's schizophrenia caused occupational and social impairment with deficiencies in most areas (consistent with a 70 percent evaluation).  The GAF score was 45, which indicates serious symptoms or any serious impairment in social, occupational, or school functioning.  

A VA examination in September 2011 also found that the Veteran's schizophrenia caused occupational and social impairment in most areas; again consistent with a 70 percent disability rating.  The Veteran reported mainly staying at home as he doesn't like to venture out much unless he is with his brother. . He attends church with his nephew, but has no close friends.  The examiner found depression, anxiety, memory loss, impaired judgment, gross impairment in thought processes or communication, inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, persistent delusions, and intermittent inability to perform activities of daily living.  

A February 2012 VA record noted that the Veteran had been placed on his original pre-2010 medication on October 27, 2011 and had been stable with no issues since then.  

While the Veteran's VA examinations for 2010 and 2011 seem to indicate that a 70 percent disability rating would be warranted for the time period prior to October 27, 2011, the Board finds that the overall presentation of the Veteran's symptoms during that time indicates that the Veteran was, in fact, totally occupationally and socially impaired.  The Veteran's VA medical records reveal that the Veteran was hospitalized for his schizophrenia on numerous occasions prior to October 2011.  Although he appeared to be improving after December 2009 hospitalization, it was not until October 2011 that he stabilized.  The Veteran's VA medical records prior that time also reveal that he reported feeling that people were spying on him and that he was receiving messages to harm himself through music videos and license plates.  At an appointment in August 2005, the Veteran reported being confused regarding what was reality and what was a delusion or his schizophrenia.  During hospitalizations in 2006, the Veteran reported severe anxiety with panic attacks while driving and severe anxiety in groups.  In May 2006, during another hospitalization for schizophrenia, the Veteran attempted to escape the hospital by scaling a fence and jumping two stories down to the ground, wherein he injured his back; he reported thinking that he could jump down and leave the hospital because he did not wish to be admitted and he wanted to enroll his son in school.  The Veteran also attempted suicide during that time.  These suicidal thoughts had been fueled by his fear that people were "after" him.  In June 2007 he was brought to the hospital by a family member after he set fire to magazines at his mother's home and it was reported that he tore his socks in the car in transit to the hospital and had recently shaved his head.  He again stated that he believed people were out to get him at that time.  

While the Veteran reportedly earned an associate's degree during 2008, his VA medical records also note that he reported that while using his computer, "someone" had typed a message back to him on the screen.  He was also noted to be moderately disheveled during another 2008 appointment.  The Veteran's VA medical records then note that the Veteran stabilized on his medication but suffered weight gain, leading his doctors to attempt a dose reduction in May 2009.  It is then noted that the Veteran had an exacerbation on that lower dose, which lead to a December 2009 hospitalization.  The Veteran was restarted on his prior stable dose on October 27, 2011, and since that time has reportedly been stable.

The Board finds that overall, the Veteran's disability picture prior to October 27, 2011, warrants a 100 percent evaluation.  Although the 2010 and 2011 VA examiners indicated that the Veteran's social and occupational symptoms were more closely aligned with a 70 percent evaluation, the Board finds that resolving all doubt in favor of the Veteran, the symptoms were not stable and when they were exacerbated, caused total social and occupational impairment.  Prior to October 2011, the Veteran experienced recurrent yet persistent delusions, hallucinations, and paranoia during that time period.  The 2008 VA examiner noted the extreme nature of these symptoms.  In fact, these delusions were so severe at times that the Veteran could not distinguish reality from delusion.  The Board also finds that in general, the Veteran posed a persistent danger to himself during that time period, as supported by his hospitalizations.  Accordingly, the Board finds that persistent delusion, paranoia, gross impairment of thought processes, and the inability to decipher reality from his symptoms warrants a 100 percent evaluation prior to October 27, 2011.

II.  On and after October 27, 2011

However, review of his claims file shows that his symptoms do not warrant an increase rating for this time period.  The Veteran's VA medical records note that the Veteran stabilized very well on his medication.  After some initial difficulties with dosage, the Veteran has reportedly been stable on this drug since October 27, 2011.  His VA medical records repeatedly report that since that time he has been stable with no issues.

The Veteran was afforded a VA examination for his schizophrenia in February 2014.  That examiner confirmed the Veteran's diagnosis of schizophrenia and noted that the Veteran was receiving weekly in-home individual therapy from a registered nurse, who also administered the Veteran's medication.  The examiner also noted that this medication managed the Veteran's symptoms well.  The 2014 examiner then reported that the Veteran had appeared "stable for the past few years."  During this examination, the Veteran also reported that his symptoms of paranoia were well managed under his medication, with an occasional increase in paranoia approximately once per month, during which he would socially isolate himself and remain at home.  The 2014 examiner opined that the best description of the Veteran's symptoms was that of occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or; symptoms controlled by medication.  The GAF score was 61, which indicates some mild symptoms or some difficulty in social, occupational, or schooling functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

The Veteran's VA medical records show continued weekly treatment and medication as a result of his schizophrenia.  Some mild paranoia is also reported in these records, as is the Veteran's severe difficulties in establishing and maintaining social relationships.  The Veteran's Social Security Administration application for disability benefits notes that the Veteran cooks frozen meals for himself, as he is sometimes fearful of cooking and goes for walks, but with other family members due to his paranoia.

The Veteran's medical records indicate that the Veteran lived with his mother for a period of time until her medical needs became too great and she moved into assisted living in and around the fall of 2012.  The Veteran has offered testimony that he was his mother's caretaker during that time.  During approximately the same fall 2012 period, the Veteran obtained full custody of his teen-age son.  Medical records show that the Veteran and his son resided together and that the Veteran was the caretaker for his son starting in the fall of 2012.  

The Veteran's VA medical records after October 2011 also reveal that the Veteran began using coping strategies to manage his symptoms in the period following October 2011.  For example, at an appointment in November 2013 the Veteran reported experiencing an episode of paranoia, but reported that he was able to lie down and rest and the feeling resolved.  In December 2013, the Veteran again reported an episode of paranoia since the previous weekly appointment, but was able to watch television and his feelings resolved.

In June 2012, the RO found the Veteran incompetent to manage his VA benefits and appointed a fiduciary.  The Veteran appealed this decision and in February 2014 the Veteran submitted a statement wherein he reported that he had always been able to manage his own affairs.  He reported that he cared for his son, cooked, cleaned, enforced the house rules, and prior to the fiduciary appointment, had paid his bills on time.  He also reported that when his medications are stable, he manages very well.  The Veteran's fiduciary was discontinued in March 2014.  The decision to find the Veteran competent to handle his benefit funds was supported by his healthcare providers, as noted in his VA medical records.   The Board acknowledges that the Veteran was granted TDIU for his schizophrenia in an October 2011 rating decision.  Thus, VA has conceded that the Veteran was unable to obtain gainful employment during the relevant time period.  

The Board finds that during the period of on and after October 27, 2011, the Veteran's schizophrenia symptoms are more closely aligned with a 70 percent disability rating.  Review of the Veteran's claims file shows that the Veteran's symptoms have improved and that he has been stable on his medication for several years.  The Veteran's medical records also indicate that not only does he live independently, but that he cares for his teen-age son.  Persistent delusions or hallucinations appear to be well controlled on his current medications.  When the Veteran does experience an episode of paranoia, medical records show that the Veteran is able to manage and cope with these symptoms independently.  The Veteran's records also do not indicate the presence of grossly inappropriate behavior, a persistent danger to himself and others, disorientation to time or place or memory loss as necessary for a 100 percent evaluation under DC 9203.  The Board finds that the level of total impairment and the persistent nature of delusions and symptoms as described by DC 9203 for a 100 percent rating are not present in the Veteran's schizophrenia disorder on and after October 27, 2011.

The Board notes that the Veteran has contended that he should receive a 100 percent rating as he has been awarded a TDIU for his schizophrenia.  However, the Board finds that while a TDIU has been granted as a result of his schizophrenia, the Veteran's records indicate that he has not experienced total social impairment since October 27, 2011.  While the Veteran has been found unemployable by VA, the Board finds that the evidence of record indicates that the Veteran has managed several aspects of his daily life with success since October 27, 2011.  By his own testimony, the Veteran has been able to manage a household, maintain full custody of his teenage son, and carry on some activities of daily living.  Further, the Veteran's delusions and the danger he once presented to himself and others appear to be well managed on his medication.  As the Veteran has been shown to be capable of managing other aspects of his life, the Board finds that total social impairment has not been demonstrated in the Veteran's claims file for this time period.

The Board finds that the Veteran's symptoms and overall disability picture align more closely with a 70 percent rating on and after October 27, 2011.  The Board notes that the Veteran's continual use of medication and necessity of weekly appointments considered within the context of the Veteran's overall symptoms and difficulties more closely align with a 70 percent rating.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether staged ratings are appropriate.  For the reasons indicated above, however, the Veteran's schizophrenia does warrant any further higher staged ratings that have already been created, as the disability has remained essentially the same throughout the relevant periods.

Extra-schedular Rating

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's schizophrenia is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptoms such as delusions, paranoia, and the inability to establish and maintain effective relationships.   Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected schizophrenia under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation of 100 percent for schizophrenia prior to October 27, 2011 is granted.

An initial evaluation in excess of 70 percent for schizophrenia on and after October 27, 2011, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


